Citation Nr: 1232047	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma due to exposure to certain herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1970.  He had service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Veteran asserts that basal cell carcinoma is related to herbicide exposure in Vietnam.  The evidence shows that the Veteran served in the Republic of Vietnam from October 1968 to October 1969.  And it is presumed that the Veteran was exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.

Although basal cell carcinoma is not a disease that may be presumptively service-connected for a Veteran who served in Vietnam during the Vietnam era under 38 C.F.R. § 3.309(e), the Veteran, however, is not precluded from establishing service connection for basal cell carcinoma due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The evidence shows that the Veteran was first diagnosed with basal cell carcinoma in 1982.  




In support of his claim, the Veteran has submitted a medical opinion, dated in April 2007, by a VA physician who expressed the opinion that the basal cell carcinoma was at least as likely as not related to an injury, disease, or event during the Veteran's military service.  A bare conclusion is insufficient to allow the Board to make an informed decision as to the probative value of the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a specialist in oncology to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that there is medical or scientific evidence, and, if so, please cite to the studies, that basal cell carcinoma is directly caused by exposure to Agent Orange. 

If, after a review of the record, an opinion on direct causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service events as described by the Veteran are not more likely than any other to cause the basal cell carcinoma and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical or scientific knowledge. 

The Veteran's file must be reviewed by the VA examiner. 





2.  After the requested development is completed, adjudicate the claim of service connection for basal cell carcinoma, addressing actual causation under Combee.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

